UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF COLUMBIA

_______________________________________
                                       )
UNITED STATES OF AMERICA               )
                                       )
      v.                               )                        Criminal No. 00-0105 (PLF)
                                       )                        Civil Action No. 13-1066 (PLF)
BYRON LAMONT MCDADE,                   )
                                       )
            Defendant.                 )
_______________________________________)


                                                 ORDER

                    For the reasons set forth in the Memorandum Opinion issued this same day, it is

hereby

                    ORDERED that the United States’ Motion to Transfer [Dkt. No. 411] Defendant’s

Motion to Vacate, Set Aside, or Correct Sentence pursuant to 28 U.S.C. § 2255 is GRANTED, and

the defendant’s Section 2255 motion [Dkt. No. 408] shall be transferred, pursuant to 28 U.S.C.

§§ 1631 and 2255, to the United States Court of Appeals for the District of Columbia Circuit, so that

the court of appeals may determine whether to authorize the filing of the defendant’s motion for

relief; and it is

                    FURTHER ORDERED that, consistent with Part II of the Memorandum Opinion

accompanying this Order, Mr. McDade’s court-appointed counsel, Christopher M. Davis and Mary

E. Davis, are encouraged to represent Mr. McDade in pursuing clemency as a part of the new

clemency initiative recently announced by the Department of Justice. The Court is confident that

they will receive cooperation from the Federal Public Defender for the District of Columbia and from
the organizations that have joined together to form Clemency Project 2014, which was established to

answer Deputy Attorney General Cole’s appeal to the Bar.

               SO ORDERED.



                                                 /s/____________________________
                                                 PAUL L. FRIEDMAN
DATE: April 29, 2014                             United States District Judge




                                                 2